


Exhibit 10.1


Danaher Corporation
Description of Non-Management Director Compensation Arrangements


Each non-management director receives:
 
•
an annual cash retainer of $100,000, paid in four, equal installments following
each quarter of service;        

•
if a director attends more than twenty (20) Board and Board committee meetings
in aggregate during a calendar year, such director will receive a cash meeting
fee of $2,000 for each Board and committee meeting attended during such year in
excess of such threshold, paid in aggregate following completion of such year;

•
an annual equity award with a target award value of $140,000, divided equally
between options and RSUs. The target award value attributable to RSUs will be
translated into a number of RSUs using the average closing price of Danaher’s
common stock over the 15 trading-day trading period ending on the seventh
business day before the grant date (rounded up to the nearest five). The target
award value attributable to stock options will be translated into a number of
stock options assuming an option value equal to 40% of such average closing
price (rounded up to the nearest ten). The stock options will be immediately
exercisable upon grant. The RSUs will vest upon the earlier of (1) the first
anniversary of the grant date, or (2) the date of, and immediately prior to, the
next annual meeting of Danaher’s shareholders following the grant date, but the
underlying shares are not issued until the earlier of the director’s death or
the first day of the seventh month following the director’s retirement from the
Board; and

•
reimbursement for Danaher-related out-of-pocket expenses, including travel
expenses.



In addition, the chair of the Audit Committee receives an annual cash retainer
of $25,000, the chair of the Compensation Committee receives an annual cash
retainer of $20,000, the chair of the Nominating and Governance Committee
receives an annual cash retainer of $15,000 and the lead independent director
receives an annual cash retainer of $15,000, in each case paid in four, equal
installments following each quarter of service.


Each non-management director can elect to defer all or a part of the cash
director fees that he or she receives with respect to a particular year under
the Non-Employee Directors’ Deferred Compensation Plan, which is a sub-plan
under the 2007 Stock Incentive Plan. Amounts deferred under the plan are
converted into a particular number of phantom shares of Danaher Common Stock,
calculated based on the closing price of Danaher’s Common Stock on the date that
such quarterly fees would otherwise have been paid. A director may elect to have
his or her plan balance distributed upon cessation of Board service, or one,
two, three, four or five years after cessation of Board service. All
distributions from the plan are in the form of shares of Danaher Common Stock.





1